EX-10 2 cfnbex1011q311.htm EXHIBIT 10.11 Exhibit 10.11 April 26, 2011
[banklogo.gif]

AMENDMENT NO. 2 TO LOAN AGREEMENT

          This Amendment No. 2 (the "Amendment") dated as of April 26, 2011, is
between Bank of America, N.A. (the "Bank") and California First Leasing
Corporation (the "Borrower").

RECITALS

> A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
> March 25, 2010 (together with any previous amendments, the "Agreement").
> 
> B. The Bank and the Borrower desire to amend the Agreement.

 AGREEMENT

> 1. Definitions. Capitalized terms used but not defined in this Amendment shall
> have the meaning given to them in the Agreement.
> 
> 2. Amendments. The Agreement is hereby amended as follows:
> 
> > 2.1 In the paragraph number 1.2, entitled "Availability Period," the first
> > sentence is hereby amended to read in its entirety as follows:
> > 
> > > The line of credit is available between the date of this Agreement and
> > > March 31, 2012, or such earlier date as the availability may terminate as
> > > provided in this Agreement (the "Facility No. 1 Expiration Date")
> 
> 3. Representations_and_Warranties. When the Borrower signs this Amendment, the
> Borrower represents and warrants to the Bank that: (a) there is no event which
> is, or with notice or lapse of time or both would be, a default under the
> Agreement except those events, if any, that have been disclosed in writing to
> the Bank or waived in writing by the Bank (b) the representations and
> warranties in the Agreement are true as of the date of this Amendment as if
> made on the date of this Amendment, (c) this Amendment does not conflict with
> any law, agreement, or obligation by which the Borrower is bound, and (d) if
> the Borrower is a business entity or a trust, this Amendment is within the
> Borrower's powers, has been duly authorized, and does not conflict with any of
> the Borrower's organization papers.
> 
> 4. Conditions. This Amendment will be effective when the Bank receives the
> following items, in form and content acceptable to the Bank:
> 
> > 4.1 Subordination agreement in favor of the Bank signed by California First
> > National Bancorp.
> 
> 5. Effect of Amendment. Except as provided in this Amendment, all of the terms
> and conditions of the Agreement shall remain in full force and effect.
> 
> 6. Counterparts. This Amendment may be executed in counterparts, each of which
> when so executed shall be deemed an original, but all such counterparts
> together shall constitute but one and the same instrument.
> 
> 27
> 
> --------------------------------------------------------------------------------
> 
> 
>  
> 
> 7. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
> THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
> RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
> COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
> RELATING TO THE OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
> CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
> (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
> CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE
> PARTIES.
> 
> This Amendment is executed as of the date stated at the beginning of this
> Amendment.





 



Bank of America, N.A.



By: /s/ Moises Roque Jr.
Moises Roque Jr., Officer

 



BORROWER(S):

California First Leasing Corporation



By: /s/ S. Leslie Jewett
S. Leslie Jewett,  Chief Financial Officer



 



 

> >  

28

--------------------------------------------------------------------------------